Title: From Thomas Jefferson to Abner Ritchie, 14 February 1805
From: Jefferson, Thomas
To: Ritchie, Abner


                  
                     Sir 
                     
                     Washington Feb. 14. 1805
                  
                  I recieved the night before last only, your letter of the 9th. the subject being entirely new to me, I have referred it to the Superintendant of the city to report facts. were I to hazard a primâ facie thought on the subject, it would be that the United states have no interest in the question & should take no part in it. the question seems to lie between the heirs of Byrne & Beatty, which of them is entitled to the price of the squares, & the moiety of the lots laid off within the limits of the 81. acres claimed by both. however I reserve myself for an ultimate opinion till I recieve the Superintendant’s report. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               